DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office correspondence is in response to the application filed on 02/04/2021. 
3.	Claims 1-9 are rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Talagala et al. (Pub No: US 2013/0185475 A1) in view of Atkisson (Pub No: US 2012/0198175 A1).

Regarding claim 1, Talagala teaches an information processing device comprising: a memory (Talagala [0046] Fig 1, memory ) ; and 
 processor coupled to the memory, the processor being configured to perform processing, the processing (Talagala [0042] Fig 1, host computing system includes components such as memory, processors, buses) including: 
executing a persistence processing configured to make a part of a region persistent (Talagala [0262] and [0305] persistence module is configured to persist profiling as shown in Figure 4, in response to storage operations based on storage module starts and is initialize a recoverable section interpreted as a part of a region persistent), the region being to be used as a ring buffer in remote direct memory access (RDMA) to a non-volatile memory accessible in an equal manner to a dynamic random access memory (DRAM) so as not to allow received data stored in the part of the region to be overwritten ( Talagala [0072] and [0098] non-volatile storage device controller include a buffer controller , include remote DMA ("RDMA") controllers , which executing the portion of memory and stores the incoming data segments until the next stage of the write data pipeline input buffer allows segments are received and processed interpreted as a not to allow received data stored in the part of the region to be overwritten by the write data pipeline using an appropriately sized data buffer); 
executing a determination processing configured to determine whether a ratio of the region made persistent by the persistence processing has exceeded a first threshold (Talagala [0262] and [0271] persistence module configured to persist profiling metadata response to storage operations, where a performance analysis module predict the performance of thresholds and relative to the proximity threshold interpreted as by determine whether a ratio of the region made persistent by the persistence processing has as the performance analysis module may compute an proximity threshold, an optimal window sizes, and/or the optimal admission criteria.).
Talagala does not teach executing a selection processing configured to select a method of evacuating the persistent received data on the basis of a received data amount of the information processing device and a free region in the non-volatile memory in a case where the determination processing determines that the ratio has exceeded the first threshold.
However Atkisson teaches executing a selection processing configured to select a method of evacuating the persistent received data on the basis of a received data amount of the information processing device (Atkisson [0197] and [0198] selects bank controller which a write command as on the top of its queue which cause the storage bus controller to execute the sequence for selection which receives data interpreted as persistent received data corresponding status information ) and a free region in the non-volatile memory in a case where the determination processing determines that the ratio has exceeded the first threshold (Atkisson [0122] and [0161] index is stored in non-volatile memory reconstructed by addressing the solid-state storage media in the order that the data was written interpreted as a free region in the non-volatile memory and determine due to a lack of available storage capacity, the percentage of data marked for that section of storage reaching a threshold).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Talagala by incorporating the teachings of Atkisson.
Doing so input buffer allows for discrepancies between the rate data segments are received and processed by the write data pipeline using an appropriately sized data buffer. The input buffer also allows the data bus to transfer data to the write data pipeline at rates greater than can be sustained by the write data pipeline in order to improve efficiency of operation of the data bus.

Regarding claim 2. Talagala and Atkisson teach the information processing device according to claim 1, and Atkisson further teaches wherein the selection processing is configured to select either a first method or a second method, the first method being a method of newly creating a ring buffer, the second method being a method of evacuating the persistent received data as the method of evacuating the persistent received data (Atkisson [0088] and [0194] ring-like data structure, as new data is appended to the log-based writing structure where select the appropriate location for writing one or more data packets, clear the input buffers within the solid-state storage memory array interpreted as method of evacuating the persistent received data as the method of evacuating the persistent received data ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Talagala by incorporating the teachings of Atkisson.
Doing so input buffer allows for discrepancies between the rate data segments are received and processed by the write data pipeline using an appropriately sized data buffer. The input buffer also allows the data bus to transfer data to the write data pipeline at rates greater than can be sustained by the write data pipeline in order to improve efficiency of operation of the data bus.

Regarding claim 3. Talagala and Atkisson teach the information processing device according to claim 2, and Atkisson further teaches wherein the selection processing is configured to: select the first method in a case where the received data amount of the information processing device exceeds a second threshold and the free region in the non-volatile memory is larger than the ring buffer(Atkisson [0246] and [0270] selected region and retaining data from the selected region for available storage capacity interpreted as processing device exceeds a second threshold and the free region in the non-volatile memory is larger than the ring buffer); and
select the second method in a case where a communication amount of
 the information processing device does not exceed the second threshold and a
ratio of the persistent region becomes smaller than the first threshold by evacuating the received data in the persistent region ( Atkisson [0168] and [0286] write buffers sized smaller than a virtual page so that less than a page of information could be written to a storage write buffer of predefined threshold level).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Talagala by incorporating the teachings of Atkisson.
Doing so input buffer allows for discrepancies between the rate data segments are received and processed by the write data pipeline using an appropriately sized data buffer. The input buffer also allows the data bus to transfer data to the write data pipeline at rates greater than can be sustained by the write data pipeline in order to improve efficiency of operation of the data bus.

Regarding claim 4. Talagala and Atkisson teach the information processing device according to claim 1, and Atkisson further teaches wherein the determination processing is configured to determine the first threshold as a value with which the ring buffer becomes not insufficient on the basis of the received data amount, a processing time for the received data, a ratio of persistent received data, a time needed for evacuating the received data in the ring buffer, and a size of the ring buffer, and makes a determination using the determined first threshold(Talagala [0110] and [0244] algorithm to determine that a particular section that the percentage of data marked as invalid reaching a threshold interpreted a ratio of persistent received data, a time needed for evacuating the received data in the ring buffer, and a size of the ring buffer for admission to the cache since the access metric fails to satisfy the more stringent access threshold applied due to its sequentially metric).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Talagala by incorporating the teachings of Atkisson.
Doing so input buffer allows for discrepancies between the rate data segments are received and processed by the write data pipeline using an appropriately sized data buffer. The input buffer also allows the data bus to transfer data to the write data pipeline at rates greater than can be sustained by the write data pipeline in order to improve efficiency of operation of the data bus.

Regarding claim 5. Talagala and Atkisson teach the information processing device according to claim 1, and Atkisson further teaches wherein the persistence processing is configured to add a skip value to be used when searching the ring buffer for a next entry to an entry ahead of a persistent entry(Atkisson [0299] and [0326] searching such a large space skips the region and selects a next region interpreted as add a skip value to be used), and
the processing further includes searching for an entry for storing the received data, by using the skip value (Atkisson [0081] and [0326] cache tags of the set of cache lines are searched, a separate cache index is searched and skips the region and selects a next region as the selected region interpreted as using the skip value)
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Talagala by incorporating the teachings of Atkisson.
Doing so input buffer allows for discrepancies between the rate data segments are received and processed by the write data pipeline using an appropriately sized data buffer. The input buffer also allows the data bus to transfer data to the write data pipeline at rates greater than can be sustained by the write data pipeline in order to improve efficiency of operation of the data bus.

Regarding claim 6. Talagala teaches a non-transitory computer-readable storage medium for storing a reception processing program which causes a processor to perform processing, the processing (Talagala [0072] and[0312] Fig 1, host computing system includes, processors and computer-readable storage medium having stored instructions) comprising:
executing a persistence processing configured to make a part of a region persistent(Talagala [0262] and [0305] persistence module is configured to persist profiling as shown in Figure 4, in response to storage operations based on storage module starts and is initialize a recoverable section interpreted as a part of a region persistent), the region being to be used as a ring buffer in remote direct memory access (RDMA} to a non-volatile memory accessible in an equal manner to a dynamic random access memory (BRAM) so as not to allow received data stored in the part of the region to be overwritten ( Talagala [0072] and [0098] non-volatile storage device controller include a buffer controller , include remote DMA ("RDMA") controllers , and associated external memory which executing the portion of memory and stores the incoming data segments until the next stage of the write data pipeline input buffer allows for discrepancies between the rate data segments are received and processed interpreted as a not to allow received data stored in the part of the region to be overwritten by the write data pipeline using an appropriately sized data buffer); and
executing a determination processing configured to determine whether a ratio of the region made persistent by the persistence processing has exceeded a first threshold(Talagala [0262] and [0271] persistence module configured to persist profiling metadata response to storage operations, where a performance analysis module predict the performance of thresholds and relative to the proximity threshold interpreted as by determine whether a ratio of the region made persistent by the persistence processing has as the performance analysis module may compute an proximity threshold, an optimal window sizes, and/or the optimal admission criteria).
Talagala does not teach executing a selection processing configured to select a method of evacuating the persistent received data on the basis of a received data amount of the information processing device and a free region in the non-volatile memory in a case where the determination processing determines that the ratio has exceeded the first threshold.
However Atkisson teaches executing a selection processing configured to select a method of evacuating the persistent received data on the basis of a received data amount of the information processing device(Atkisson [0197] and [0198] selects bank controller which a write command as on the top of its queue which cause the storage bus controller to execute the sequence for selection which receives data interpreted as persistent received data corresponding status information) and a free region in the non-volatile memory in a case where the determination processing determines that the ratio has exceeded the first threshold(Atkisson [0122] and [0161] index is stored in non-volatile memory reconstructed by addressing the solid-state storage media in the order that the data was written interpreted as a free region in the non-volatile memory and determine due to a lack of available storage capacity, the percentage of data marked for that section of storage reaching a threshold).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Talagala by incorporating the teachings of Atkisson.
Doing so input buffer allows for discrepancies between the rate data segments are received and processed by the write data pipeline using an appropriately sized data buffer. The input buffer also allows the data bus to transfer data to the write data pipeline at rates greater than can be sustained by the write data pipeline in order to improve efficiency of operation of the data bus 

Regarding claim 7. Talagala and Atkisson teach the non-transitory computer-readable storage medium according to claim 6, and Atkisson further teaches wherein the selection processing is configured to select either a first method or a second method, the first method being a method of newly creating a ring buffer, the second method being a method of evacuating the persistent received data as the method of evacuating the persistent received data(Atkisson [0088] and [0194] ring-like data structure, as new data is appended to the log-based writing structure where select the appropriate location for writing one or more data packets, clear the input buffers within the solid-state storage memory array interpreted as method of evacuating the persistent received data as the method of evacuating the persistent received data ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Talagala by incorporating the teachings of Atkisson.
Doing so input buffer allows for discrepancies between the rate data segments are received and processed by the write data pipeline using an appropriately sized data buffer. The input buffer also allows the data bus to transfer data to the write data pipeline at rates greater than can be sustained by the write data pipeline in order to improve efficiency of operation of the data bus.

Regarding claim 8. Talagala and Atkisson teach the non-transitory computer-readable storage medium according to claim 7, and Atkisson further teaches wherein the selection processing is configured to:
 select the first method in a case where the received data amount of the information processing device exceeds a second threshold and the free region in the non-volatile memory is larger than the ring buffer(Atkisson [0246] and [0270] selected region and retaining data from the selected region for available storage capacity interpreted as processing device exceeds a second threshold and the free region in the non-volatile memory is larger than the ring buffer); and
select the second method in a case where a communication amount of the information processing device does not exceed the second threshold and a ratio of the persistent region becomes smaller than the first threshold by evacuating the received data in the persistent region( Atkisson [0168] and [0286] write buffers sized smaller than a virtual page so that less than a page of information could be written to a storage write buffer of predefined threshold level).

Regarding claim 9. Talagala and Atkisson teach the non-transitory computer-readable storage medium according to claim 6, and Atkisson further teaches wherein
the persistence processing is configured to add a skip value to be used when searching the ring buffer for a next entry for an entry ahead of a persistent entry(Atkisson [0299] [0326] searching such a large space skips the region and selects a next region interpreted as add a skip value to be used), and
the processing further includes
searching for an entry for storing the received data, by using the skip value (Atkisson [0081] [0326] cache tags of the set of cache lines are searched, a separate cache index is searched and skips the region and selects a next region as the selected region interpreted as using the skip value).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Talagala by incorporating the teachings of Atkisson.
Doing so input buffer allows for discrepancies between the rate data segments are received and processed by the write data pipeline using an appropriately sized data buffer. The input buffer also allows the data bus to transfer data to the write data pipeline at rates greater than can be sustained by the write data pipeline in order to improve efficiency of operation of the data bus.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached Monday-Friday 8:45 AM - 5:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.K/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455